Hooker, J.
I concur in the opinion of my Brother Montgomery, except as to Exhibit L, which I think bears a distinguishing mark, and should have been rejected.
McGrath, 0. J.
In this case.the official ballot was as found on page 414.
Exhibit H (Se’cond ward, First district) had a cross in the space at the left of each name on both the Republican and -Citizens’ tickets, and a line was drawn horizontally through each name on the Democratic ticket, and also through the name of Alex Zagelmeyer, on the Republican ticket. Exhibit S (Fourth ward, First district) had a cross in the space at the head of the Republican ticket, and a cross in the spaces to the left of the first two names on the Citizens’ ticket. I .think that both of these tickets should have been rejected. If allowed to use the spaces and the horizontal lines in the manner here made use of, there is no reason why these very lines and spaces may not be used to identify the ballot, and there is no end to the combinations which may be made for that purpose. I think that all marks upon the ballot should be such as to repel any inference that the marks-were intended as distinguishing marks.
Exhibit 7 (Second ward, Second district) has a cross in the space at the head of the Republican ticket, and another cross in the same column, at the head of the ward ticket, where no square is provided. Exhibit L (Third ward) has a cross at the head of the Citizens’ ticket, and a line is drawn from the upper left-hand corner to the lower right-hand corner of the Democratic ticket, and an*415■other line from the upper right-hand corner to the lower left-hand corner, forming a cross over the whole ticket. Exhibit P, instead of a cross in the space at the head of the ticket, has a line drawn horizontally across through the space, and extending three-eighths of an inch beyond the space on either side. In my opinion, these ballots should be treated alike. The intent is none the more manifest in the one case than the other. In Exhibit L the voter put a cross where he should have put lines by making use of the stamp provided therefor. In Exhibit P the voter put a line where he should have placed a ■cross, evidently making use of the line stamp, instead of the cross stamp. While it is true that in Exhibit L the voter has, in the manner pointed out by the statute, signified his intent by the usual cross placed in the proper place, he has placed upon his ballot marks which are inappropriate, and the only reason that the ballot is counted is that the mark so placed is thought to be indicative of a legitimate intent. Exhibit P, on the other hand, is rejected, simply because the intent to vote the ticket is not expressed in the statutory mode, although the mark is made at the point designated by the statute. These differences of opinion are liable to arise unless the rule is adhered to that whatever marks are placed upon the ballot must be those designated by the statute, and made where the statute indicates that they should be made. I think, therefore, that Exhibit L should have been rejected.

*414


*415As these changes would not affect the result, I concur in the judgment of ouster.